The opinion of the court was delivered at the circuit session in September, by
Isham, J.
The jury, under the charge of the court, have found that there was no sale of the liquor by Kirk to Albee, nor any transfer of it, so as to divest Kirk of its ownership. It was placed in the defendant’s hands for sale, and its proceeds were to be applied in payment of the debt due from Kirk to the defendant, then the claim due Messrs. Barlow & Keyes, then the claim of the plaintiff, and the surplus was to be accounted for to Kirk. The liquor having been sold, and the money received by the defendant, the plaintiff is obviously entitled to recover the amount which by that arrangement was to be paid to him, unless the sale of the liquor by the defendant was illegal or made without license, and to which illegal sale, the plaintiff-was a party or privy.
The defendant, it now appears, was licensed to sell liquor for medicinal, chemical, and mechanical purposes. The liquor, therefore, was properly placed in his hands for sale for those objects, and the defendant is accountable for its proceeds under that arrangement, unless there was an agreement or understanding between the defendant and the other parties in interest, that the liquor was to be sold by the defendant for other purposes than those for which he was licensed. That fact, the jury in every particular have negatived by their verdict, and particularly so in relation to the plaintiff. It is not material to inquire, whether the defendant *194sold the liquor in violation of his license, so long as tlie fact exists that tlie plaintiff was not a party to such a sale, nor was it made by his procurement, solicitation or knowledge. The court in this case are not called upon to enforce an illegal contract, or see to the distribution of the proceeds of an illegal sale to which the plaintiff was in any respect a party. In this respect the case differs from the one as reported in 26 Yt. 184.
The judgment of the county court is affirmed.